Exhibit 10(iii)A(4)

 

NONQUALIFIED STOCK OPTION AGREEMENT

FOR EXECUTIVE OFFICERS

 

THIS AGREEMENT, made as of «Grant_Date» (the “Grant Date”), between Acuity
Brands, Inc., a Delaware corporation (the “Company”), and «First_Name» «Middle»
«Last_Name» (the “Optionee”).

 

WHEREAS, the Company has adopted the Acuity Brands, Inc. Long-Term Incentive
Plan (the “Plan”) in order to provide additional incentive to certain officers
and key employees of the Company and its Subsidiaries; and

 

WHEREAS, the Optionee performs services for the Company and/or one of its
Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant the Option to the Optionee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Option.

 

1.1 The Company hereby grants to the Optionee the right and option (the
“Option”) to purchase all or any part of an aggregate of «Shrs_Granted_» whole
Shares subject to, and in accordance with, the terms and conditions set forth in
this Agreement and the Plan.

 

1.2 The Option is not intended to qualify as an Incentive Stock Option within
the meaning of Section 422 of the Code.

 

1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan.

 

1.4 The Option is conditioned upon Optionee’s execution of this Agreement. If
the Agreement is not executed by the Optionee, the Option may be canceled by the
Committee.

 

2. Purchase Price.

 

The price at which the Optionee shall be entitled to purchase Shares upon the
exercise of the Option shall be «Grant_Price_» per Share.



--------------------------------------------------------------------------------

3. Duration of Option.

 

The Option shall be exercisable to the extent and in the manner provided herein
for a period of ten (10) years from the Grant Date (the “Exercise Term”);
provided, however, that the Option may be earlier terminated as provided in
Sections 1.4 and 6 hereof.

 

4. Vesting and Exercisability of Option.

 

The Option shall vest, and may be exercised, with respect to the Shares as set
forth in the Optionee Statement attached hereto and made a part hereof, subject
to earlier termination of the Option as provided in Sections 1.4 and 6 hereof or
in the Plan. The right to purchase the Shares as they become vested shall be
cumulative and shall continue during the Exercise Term unless sooner terminated
as provided herein.

 

5. Manner of Exercise and Payment.

 

5.1 Subject to the terms and conditions of this Agreement and the Plan, the
Option may be exercised by either (i) delivery of written notice to the Company,
at its principal executive office or (ii) online notice given to an online
broker with which the Company has made arrangement for the exercise of employee
stock options, which notice satisfies the form and conditions set forth in such
arrangement, which shall be provided to the Grantee from time to time. Such
notice shall state that the Optionee is electing to exercise the Option and the
number of Shares in respect of which the Option is being exercised and, if
delivered in writing to the Company, shall be signed by the person or persons
exercising the Option. If requested by the Committee, such person or persons
shall (i) deliver this Agreement to the Secretary of the Company who shall
endorse thereon a notation of such exercise and (ii) provide satisfactory proof
as to the right of such person or persons to exercise the Option.

 

5.2 The notice of exercise described in Section 5.1 shall be accompanied by the
full purchase price for any Shares purchased pursuant to the exercise of an
Option and shall be paid in full upon such exercise, (i) in cash, by check, by
transferring Shares to the Company or by attesting to the ownership of Shares,
upon such terms and conditions as may be acceptable to the Committee or (ii) by
such arrangement as is made by the Company with the designated online broker.
Any Shares the Optionee transfers to the Company or attests to owning as payment
of the purchase price under an Option shall be valued at their Fair Market Value
on the day preceding the date of exercise of such Option.

 

5.3 Upon receipt of notice of exercise and full payment for the Shares in
respect of which the Option is being exercised, the Company shall, subject to
Section 16 of the Plan, take such action as may be necessary to effect the
transfer to the Optionee of the number of Shares as to which such exercise was
effective.

 

– 2 –



--------------------------------------------------------------------------------

5.4 The Optionee shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to any Shares subject to the Option until (i)
the Option shall have been exercised pursuant to the terms of this Agreement and
the Optionee shall have paid the full purchase price for the number of Shares in
respect of which the Option was exercised, (ii) the Company shall have issued
and delivered the Shares to the Optionee, and (iii) the Optionee’s name shall
have been entered as a stockholder of record on the books of the Company,
whereupon the Optionee shall have full voting and other ownership rights with
respect to such Shares.

 

6. Termination of Employment.

 

6.1 In General.

 

If the employment of the Optionee with the Company and its Subsidiaries shall
terminate for any reason, other than for the reasons set forth in Sections 6.2
and 7.2 below, the Option shall continue to be exercisable (to the extent the
Option was vested and exercisable on the date of the Optionee’s termination of
employment) at any time within three (3) months after the date of such
termination of employment, but in no event after the expiration of the Exercise
Term.

 

6.2 Termination of Employment Due to Death, Disability, or Retirement.

 

If the Optionee’s termination of employment is due to death, Disability, or
Retirement (termination on or after age 65), or if Optionee terminates
employment after age 55, the following shall apply:

 

  (a) Termination Due To Death. In the event the Optionee dies while actively
employed, the Option shall become immediately and fully exercisable, and shall
remain exercisable at any time prior to the end of the Exercise Term, or for one
(1) year after the date of death, whichever period is shorter, by (A) a
Permitted Transferee (as defined in Section 8 below), if any, or such person(s)
that have acquired the Optionee’s rights under such Options by will or by the
laws of descent and distribution, or (B) if no such person described in (A)
exists, the Optionee’s estate or representative of the Optionee’s estate.

 

  (b) Termination by Disability. In the event the employment of the Optionee is
terminated by reason of Disability, the Option shall become immediately and
fully exercisable as of the date the Committee determines the Optionee
terminated for Disability and shall remain exercisable at any time prior to the
end of the Exercise Term, or for one (1) year after the date of termination,
whichever period is shorter.

 

– 3 –



--------------------------------------------------------------------------------

  (c) Termination by Retirement. In the event the employment of the Optionee is
terminated by reason of Retirement, the Option shall continue to vest in
accordance with the original schedule (just as if the Optionee had remained
employed) and shall remain exercisable at any time prior to the end of the
Exercise Term, or for five (5) years after the date of termination, whichever
period is shorter. In the event of the Optionee’s death after Retirement, the
Options shall continue to vest and be exercisable in accordance with this
subsection (c) as if the Optionee had lived and the Option shall be exercisable
by the persons described in (a) above.

 

  (d) Termination After Attaining Age 55. If the Optionee terminates employment
(other than as a result of death or Disability) after attaining age 55 but prior
to age 65, unless the Committee determines otherwise at the time of such
termination, the Option shall continue to vest in accordance with the original
schedule (just as if the Optionee had remained employed) and shall remain
exercisable at any time prior to the end of the Exercise Term, or for five (5)
years after the date of termination, whichever period is shorter. In the event
of the Optionee’s death after after terminating after age 55, the Option shall
continue to vest and be exercisable in accordance with this subsection (d) as if
the Optionee had lived and the Option shall be exercisable by the persons
described in (a) above.

 

7. Effect of Change in Control.

 

7.1 Notwithstanding anything contained to the contrary in this Agreement, in the
event of a Change in Control, the Option shall become immediately and fully
exercisable, and the Committee, in its discretion, may terminate the Option,
provided that at least 30 days prior to the Change in Control, the Committee
notifies the Optionee that the Option will be terminated and provides the
Optionee, at the election of the Committee, (i) the right to receive immediately
a cash payment in an amount equal to the excess, if any, of (A) the greater of
(x) the Fair Market Value on the date preceding the date of surrender, of the
shares subject to the Option or portion of the Option surrendered, or (y) the
Adjusted Fair Market Value of the Shares subject to the Option or portion
thereof surrendered, over (B) the aggregate purchase price for such Shares under
the Option; (ii) or the right to exercise all Options (including the Options
vested as a result of the Change in Control) immediately prior to the Change in
Control.

 

7.2 If the Options remain outstanding after the Change in Control and if the
employment of the Optionee is terminated within two (2) years following a Change
in Control, all vested Options shall continue to be exercisable at any time
within five (5) years after the date of such termination of employment, but in
no event after expiration of the Exercise Term.

 

– 4 –



--------------------------------------------------------------------------------

8. Transferability.

 

The Option shall not be transferable other than by will or by the laws of
descent and distribution. Notwithstanding the foregoing, the Option may be
transferred, in whole or in part, without consideration, by written instrument
signed by the Optionee, to any members of the immediate family of the Optionee
(i.e., spouse, children, and grandchildren), any trusts for the benefit of such
family members or any partnerships whose only partners are such family members
(the “Permitted Transferees”). Appropriate evidence of any such transfer to the
Permitted Transferees shall be delivered to the Company at its principal
executive office. If all or part of the Option is transferred to a Permitted
Transferee, the Permitted Transferee’s rights hereunder shall be subject to the
same restrictions and limitations with respect to the Option as the Optionee.
During the lifetime of the Optionee, the Option shall be exercisable only by the
Optionee, or if applicable, by the Permitted Transferees.

 

9. No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Optionee any right with respect to continuance of employment by
the Company or a Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the
Optionee’s employment at any time.

 

10. Adjustments.

 

In the event of a Change in Capitalization, the Committee may make appropriate
adjustments to the number and class of Shares or other stock or securities
subject to the Option and the purchase price for such Shares or other stock or
securities. The Committee’s adjustment shall be made in accordance with the
provisions of Section 10 of the Plan and shall be effective and final, binding,
and conclusive for all purposes of the Plan and this Agreement.

 

11. Withholding of Taxes.

 

The Company shall have the right to deduct from any distribution of cash to the
Optionee an amount equal to the federal, state, and local income taxes and other
amounts as may be required by law to be withheld (the “Withholding Taxes”) with
respect to the Option. If the Optionee is entitled to receive Shares upon
exercise of the Option, the Optionee shall pay the Withholding Taxes to the
Company in cash prior to the issuance of such Shares. In satisfaction of the
Withholding Taxes, the Optionee may make a written election (the “Tax
Election”), which may be accepted or rejected in the discretion of the
Committee, to have withheld a portion of the Shares issuable to him or her upon
exercise of the Option, having an aggregate Fair Market Value equal to the
Withholding Taxes,

 

– 5 –



--------------------------------------------------------------------------------

provided that, if the Optionee may be subject to liability under Section 16(b)
of the Exchange Act, the election must comply with the requirements applicable
to Share transactions by such Optionees.

 

12. Employee Bound by the Plan.

 

The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

13. Modification of Agreement.

 

This Agreement may be modified, amended, suspended, or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

14. Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15. Governing Law.

 

The validity, interpretation, construction, and performance of this Agreement
shall be governed by the laws of the state of Delaware without giving effect to
the conflicts of laws principles thereof.

 

16. Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon each successor
corporation. This Agreement shall inure to the benefit of the Optionee’s legal
representatives. All obligations imposed upon the Optionee and all rights
granted to the Company under this Agreement shall be final, binding, and
conclusive upon the Optionee’s heirs, executors, Permitted Transferees,
administrators, and successors.

 

17. Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction, or application of this
Agreement shall be determined by the Committee. Any determination made hereunder
shall be final, binding, and conclusive on the Optionee and the Company for all
purposes.

 

– 6 –



--------------------------------------------------------------------------------

ATTEST:

 

ACUITY BRANDS, INC.

--------------------------------------------------------------------------------

 

By:

 

 

--------------------------------------------------------------------------------

Helen D. Haines, Secretary

     

<<Name>>

       

Chairman and Chief Executive Officer

   

 

--------------------------------------------------------------------------------

   

«First_Name» «Middle» «Last_Name»

 

– 7 –